KATZMANN, Chief Judge:
Plaintiff-Appellant Mark Williams alleges in this 42 U.S.C. § 1983 case that Defendants-Appellees Correction Officer Priatno and Correction Officer Gammone violated his Eighth Amendment rights when they brutally beat him for talking, back to another officer when he was an inmate at Downstate Correctional Facility (“Downstate”) in New York. We are presented with the threshold question of whether Williams exhausted all available administrative remedies prior to filing this lawsuit in the United States District Court for the Southern District of New York, as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). More specifically, we must decide whether the prison’s grievance process was actually “available” to Williams in light of the extraordinary circumstances of his case. We conclude that that process was not available to Williams because the applicable grievance procedures are “so opaque” and confusing that they were, “practically speaking, incapable of use.” Ross v. Blake, — U.S. -, 136 S.Ct. 1850, 1859, 195 L.Ed.2d 117 (2016). We reverse the decision of the district court that granted defendants’ motion to dismiss and remand for further proceedings consistent with this opinion.
I. BACKGROUND

A. Department of Corrections and Community Supervision Grievance Procedures

The New York State Department of Corrections and Community Supervision (“DOCCS”) regulations outline the procedures that apply to the Inmate Grievance Program (“IGP”) at Downstate. The grievance process begins with the filing of a complaint within 21 days of an alleged incident. N.Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 7, § 701.5(a)(1). Typically, inmates file grievances with the grievance clerk. Id. However, if an inmate is housed in the special housing unit (“SHU”), and therefore segregated from the regular prison population, he may give the grievance complaint to a correction officer to file for him. See id. § 701.7. Upon filing, the grievance clerk numbers and logs the grievances. Id. § 701.5(a)(2).
Ordinarily, there are three levels of review of a grievance. The first is by the inmate grievance resolution committee (“IGRC”); the second is by the facility superintendent; and the third is by the central office review committee (“CORC”). Id. §§ 701.1(c), 701.5. However, “harassment grievances” — those that involve “em*120ployee misconduct meant to annoy, intimidate or harm an inmate,” id. § 701.2(e)— are subject to expedited first-level review by the facility superintendent, id. § 701.8. When the grievance clerk identifies a harassment grievance, the clerk must forward the grievance to the superintendent on the same day that the grievance was filed. Id. § 701.8(b). If the grievance presents a bona fide harassment issue, then the superintendent must initiate an investigation, render a decision on the grievance, and inform the inmate of the decision within 25 days of receipt of the grievance. Id. § 701.8(d), (f). “If the superintendent fails to respond within the required 25 calendar day time limit the grievant may appeal his/her grievance to CORC.” Id. § 701.8(g); see also id. § 701.6(g)(2) (stating generally that matters not decided within designated time limits “may be appealed to the next step”).
If an inmate is transferred to another facility while a grievance is pending, a response to the grievance shall be mailed to the inmate at the new facility. Id. § 701.6(h)(1). “If the grievant wishes to appeal, he or she must mail the signed appeal form back to the IGP supervisor at the facility where the grievance was originally filed within seven calendar days after receipt.” Id. § 701.6(h)(2). If an inmate wishes to file a new grievance about an incident that occurred prior to a transfer, he must file the grievance in the facility where he is currently housed, “even if it pertains to another facility.” Id. § 701.5(a)(1).

B. Facts and Procedural History

Williams was formerly incarcerated at Downstate. He alleges that, on December 31, 2012, he was in a search room (also known as a “drafting” room) while his personal items were being searched. A correction officer was “thoroughly probing [his] legal work” and he asked her to stop. Joint App. at 32. Williams explains that the legal papers were related to a separate action seeking damages for an assault he experienced while an inmate at Rikers Island. The officer instructed Williams to sit down, which he did while “admonishing” her. Id. At that point, defendant correction officers Priatno and Gammone approached Williams. They grabbed Williams and dragged him to another room that had no cameras, where they were out of eyesight of the other 15 to 20 inmates who were seated in the drafting room. Williams alleges that the officers proceeded to assault him — thrusting his forehead against the wall, causing him to fall to the ground, and then kicking and stomping on any uncovered part of his body. Defendant Gam-mone allegedly picked him up and said, “this is what running your mouth gets you,” and punched him on his right eye. Id. at 37. Williams fell to the floor again, and defendant Priatno allegedly kicked his face and head. Following the assault, the officers sent him to the infirmary. He suffered injuries to his head, knee, eye, elbow, lower back, jaw, and nose, and he now takes medication for anxiety and panic attacks.
Williams alleges that on January 15, 2013, while he was housed in the SHU at Downstate, he drafted a grievance detailing the officers’ misconduct.1 He gave the grievance to a correction officer to forward *121to the grievance office on his behalf, in accordance with DOCCS grievance procedures that apply to inmates in the SHU. See NYCRR tit. 7, § 701.7. One week later, Downstate superintendent Ada Perez was making rounds in the SHU. Williams told her about the incident and said he had not yet received a response to his grievance. Perez told him she had no knowledge of the grievance and that she would look into it. About a week after that conversation, Williams was transferred to another facility. He never received a response to the grievance and alleges that the correction officer in the SHU never filed it for him. There is no dispute that Williams never appealed the grievance.
Proceeding pro se, Williams filed a complaint in the United States District Court for the Southern District of New York on January 13, 2014, asserting a claim under 42 U.S.C. § 1983 and the Eighth Amendment. The initial complaint named as defendants Correction Officer Priatno, Correction Officer John Doe, the State of New York, and DOCCS. Pursuant to screening procedures that apply to pro se complaints under 28 U.S.C. § 1915A, the district court dismissed the claims against the State and DOCCS and directed the Attorney General’s Officé to ascertain the identity of defendant John Doe and provide that information to Williams. Williams filed an amended complaint on February 19, 2014, naming correction officers Priatno and Gammone as defendants.
Defendants moved to dismiss the complaint on the basis that Williams failed to exhaust administrative remedies as required by the PLRA, citing records that show Williams never filed an appeal. In a decision dated December 10, 2014, the district court (Seibel, J.) granted defendants’ motion. The court reasoned that, even if Williams’s grievance had never been filed, he still could have appealed the grievance to the next level because the regulations allow an appeal in the absence of a response. The district court also sua sponie denied Williams leave to file a second amended complaint, concluding that “better pleading would not lead to a different result.” Joint App. at 66.
Williams filed a timely notice of appeal and subsequently moved for appointment of pro bono counsel. In granting his motion, we directed pro bono counsel to brief, among other issues, the following questions:
(1) whether the framework in Hemphill v. New York, 380 F.3d 680 (2d Cir.2004) for excusing non-compliance with exhaustion of administrative remedies is still good law in light of Woodford v. Ngo, 548 U.S. 81, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006); and (2) if so, whether a prison’s failure to respond to a grievance renders an administrative remedy “unavailable” so as to excuse the prisoner’s non-compliance with administrative exhaustion.
Motion Order, filed Mar. 18, 2015, Docket No. 33. While this case was pending, the Supreme Court decided Ross v. Blake, — U.S. -, 136 S.Ct. 1850, 195 L.Ed.2d 117 (2016), which clarified the framework under which courts should assess whether a prisoner has complied with the PLRA exhaustion requirement. Because that framework can be easily applied to the parties’ arguments and the record on appeal, we review the district court’s decision under Ross and conclude that the court erred in granting defendants’ motion to dismiss. Accordingly, we reverse and remand for further proceedings.
II. DISCUSSION
We review a grant of a motion to dismiss de novo. Hill v. Curcione, 657 F.3d 116, 122 (2d Cir.2011). Specifically, the issue of “[w]hether a plaintiff has exhausted *122administrative remedies under the [PLRA] is also a question reviewed de novo.” Amador v. Andrews, 655 F.3d 89, 94-95 (2d Cir.2011). For purposes of this review, we accept all of the factual allegations in the complaint as true, see Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007), and, because Williams appeared pro se before the district court, we are “constrained to conduct our examination with ‘special solicitude,’ interpreting the complaint to raise the ‘strongest claims that it suggests,’ ” Hill, 657 F.3d at 122 (alterations omitted) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.2006) (per curiam)).
The PLRA instructs that “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983] ... by a prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Failure to exhaust administrative remedies is an affirmative defense under the PLRA, not a pleading requirement. Jones v. Bock, 549 U.S. 199, 216, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007); Grullon v. City of New Haven, 720 F.3d 133, 141 (2d Cir.2013). Accordingly, “inmates are not required to specially plead or demonstrate exhaustion in their complaints.” Jones, 549 U.S. at 216, 127 S.Ct. 910. However, a district court still may dismiss a complaint for failure to exhaust administrative remedies if it is clear on the face of the complaint that the plaintiff did not satisfy the PLRA exhaustion requirement. See id. at 215, 127 S.Ct. 910.
In Hemphill v. New York, 380 F.3d 680 (2d Cir.2004), we set forth a three-part inquiry to guide our analysis of whether a plaintiff has satisfied the PLRA. See id. at 686-91. The first part involves an assessment whether administrative remedies were in fact available to the plaintiff; the second part instructs courts to consider whether defendants forfeited the affirmative defense of exhaustion by failing to preserve it or should be estopped from raising it because their own actions inhibited the plaintiffs ability to-exhaust administrative remedies; and the third part directs courts to determine whether special circumstances existed that justified a plaintiffs failure to exhaust remedies that were available and not subject to estoppel. See Amador, 655 F.3d at 102 (summarizing Hemphill inquiry).
Two years later, in Woodford v. Ngo, 548 U.S. 81, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006), the Supreme Court weighed in on the importance of the PLRA exhaustion requirement without directly opining on the validity of the exceptions we outlined in Hemphill. In Woodford, a prisoner’s grievance was denied because it was not timely filed. Id. at 86-87, 126 S.Ct. 2378. He then filed a lawsuit in federal court and argued he should be relieved from the PLRA exhaustion requirement on the basis that, as a result of his untimely filing, the grievance process was no longer available to him. Id. The Court rejected this position, emphasizing that the PLRA “requires proper exhaustion,” id. at 93, 126 S.Ct. 2378, “which ‘means using all steps that the [prison grievance system] holds out, and doing so properly (so that the [prison grievance system] addresses the issues on the merits),’ ” id. at 90, 126 S.Ct. 2378 (emphasis in original) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). “Proper exhaustion demands compliance with [a prison grievance system’s] deadlines and other critical procedural rules because no adjudicative system can function effectively without imposing some orderly structure on the course of its proceedings.” Id. at 90-91, 126 S.Ct. 2378.
*123In the aftermath of Woodford, we were left to determine the extent to which our Hemphill framework remained intact. The text of the statute convinced the court that the first part of our inquiry — the determination of whether an administrative remedy was in fact “available” to the inmate — was still valid. See, e.g., Macias v. Zenk, 495 F.3d 37, 44-45 (2d Cir.2007) (discussing Woodford and analyzing whether the grievance process was actually available to the plaintiff); Johnston v. Maha, 460 Fed.Appx. 11, 15 n. 6 (2d Cir. 2012) (summary order) (“Although [Wood-ford] requires that prisoners ‘properly1 exhaust the available remedies under the PLRA, it certainly does not abrogate the unavailability defense to nonexhaustion.”); see also Woodford, 548 U.S. at 85, 126 S.Ct. 2378 (focusing its analysis on “all ‘available’ remedies”). However, the continued viability of Hemphill’s inquiries regarding estoppel and special circumstances was less clear. See, e.g., Amador, 655 F.3d at 102; Macias, 495 F.3d at 43 n. 1; Ruggiero v. Cty. of Orange, 467 F.3d 170, 176 (2d Cir.2006).
The Supreme Court’s recent decision in Ross v. Blake, — U.S. -, 136 S.Ct. 1850, 195 L.Ed.2d 117 (2016), squarely addresses that ambiguity and guides our decision here. In Ross, the Court held that, aside from the “significant” textual qualifier that “the remedies must indeed be ‘available’ to the prisoner,” there are “no limits on an inmate’s obligation to exhaust — irrespective of any ‘special circumstances.’ ” Id. at 1856. The Court stressed “the mandatory nature of [the PLRA’s] exhaustion regime,” id. at 1857, noting that the text of the PLRA and its legislative history refute the existence of a special circumstances exception to the statute’s exhaustion requirement, id. at 1857-58. Therefore, to the extent that our special circumstances exception established in Giano v. Goord, 380 F.3d 670, 675-76 (2d Cir.2004), and Hemphill, 380 F.3d at 689-91, permits plaintiffs to file a lawsuit in federal court without first exhausting administrative remedies that were, in fact, available to them, those aspects of Giano and Hemphill are abrogated by Ross. Indeed, Ross largely supplants our Hemphill inquiry by framing the exception issue entirely within the context of whether administrative remedies were actually available to the aggrieved inmate. See Ross, 136 S.Ct. at 1858-59.
Accordingly, we will shift our focus to an analysis of whether the PLRA’s textual “unavailability” exception applies here. Our decision in Hemphill touches on that question, noting that “the behavior of the defendants may render administrative remedies unavailable.” 380 F.3d at 686. But we are significantly aided by Ross in interpreting the meaning of the word “available” as used in the PLRA. In Ross, the Court highlights “three kinds of circumstances in which an administrative remedy, although officially on the books, is not capable of use to obtain relief.” Ross, 136 S.Ct. at 1859.2 First, an administrative remedy may be unavailable when “it operates as a simple dead end — with officers unable or consistently unwilling to provide any relief to aggrieved inmates.” Id. Second, “an administrative scheme might be so opaque that it becomes, practically speaking, incapable of use.” Id. In other words, “some mechanism exists to provide relief, but no ordinary prisoner can discern *124or navigate it.” Id. Third, an administrative remedy may be unavailable “when prison administrators thwart inmates from taking advantage of a grievance process through machination, misrepresentation, or intimidation.” Id. at 1860.
Turning to the facts of this case, we assume for purposes of our analysis that an administrative remedy was “officially on the books.” Id. at 1859. Prison regulations provide that inmates in the SHU may file grievances by giving the complaint to a correction officer to forward to the grievance clerk. See NYCRR tit. 7, § 701.7. The regulations also provide that an inmate may appeal a grievance “to the next step” if he does not receive a timely response. Id. § 701.6(g)(2); see also id. § 701.8(g). Defendants assert that, even if Williams’s grievance had not been filed and despite the fact that he had been transferred to a new facility prior to receiving a response, he still could have attempted to appeal the grievance in accordance with sections 701.6(g)(2) and 701.8(g).
However, even if Williams technically could have appealed his grievance, we conclude that the regulatory scheme providing for that appeal is “so opaque” and “so confusing that ... no reasonable prisoner can use [it].” Ross, 136 S.Ct. at 1859 (quoting Tr. of Oral Arg. 23). The regulations simply do not contemplate the situation in which Williams found himself, making it practically impossible for him to ascertain whether and how he could pursue his grievance.
We accept as true Williams’s allegation that the correction officer never filed his grievance.3 See Erickson, 551 U.S. at 94, 127 S.Ct. 2197. Under that circumstance, the regulations do not adequately outline the process to appeal or otherwise exhaust administrative remedies. On their face, the regulations only contemplate appeals of grievances that were actually filed. For example, if the grievance had never been filed, the superintendent would never have received it and the timeline for her to provide a response within 25 days “of receipt of the grievance” would never have been triggered. NYCRR tit. 7, § 701.8(f). In turn, the textual provision allowing a grievant to appeal to the CORC would never have come into effect. See id. § 701.8(g) (“If the superintendent fails to respond within the required 25 calendar day time limit the grievant may appeal his/her grievance to CORC.”). Accordingly, the regulations give no guidance whatsoever to an inmate whose grievance was never filed.
Defendants assure us, however, that if Williams had attempted to appeal his grievance, it would have “allow[ed] the facility to alert the inmate that his original complaint ha[d] not been received, and to inform him about how to proceed with his complaint.” Post-Argument Letter from Holly A. Thomas, Special Counsel to the Solicitor Gen.,' State of N.Y. Office of the Attorney Gen. (“Defendants’ Post-Argument Letter”) (Mar. 16, 2016), Docket No. 97, at 1. At oral argument, counsel for defendants stated that there is no time *125limit to appeal to the next step if an inmate does not receive a response to a grievance. See Oral Arg. Recording at 1:59:13-38. In their post-argument letter, defendants explain how this would work in practice by outlining three options that would be presented to an inmate following his appeal of an untiled grievance: (1) if it is still within 21 days of the incident, the inmate can re-file the complaint; (2) if it is beyond 21 days but within 45 days of the incident, the inmate can request an exception to the 21-day time limit if he can show mitigating circumstances; or (3) if it is more than 45 days since the incident, the inmate may file a separate complaint grieving the denial of an extension to the time limit. Defendants’ Post-Argument Letter, at 2-3; see also id., App. lb, 2c.4
These options are pieced together from various provisions in the regulations that do not involve appeals of grievances but provide instructions on the timelines that apply to the filing of new complaints. See NYCRR tit. 7, § 701.5(a)(1); id. § 701.6(g)(l)(i)(a); id. § 701.6(g)(l)(ii). A close review of the regulations shows, contrary to defendants’ assertions at oral argument, that an “appeal” in Williams’s circumstance is, indeed, subject to time limitations and procedural hurdles that in all but the rarest of circumstances would preclude him from pursuing his unfiled and unanswered grievance, and that are, in any event, “so confusing that ... no reasonable prisoner can use them.” Ross, 136 S.Ct. at 1859 (quoting Tr. of Oral Arg. 23).
Looking at the first option, an inmate does not even have the right, to appeal a grievance to the next step until the time for the superintendent to respond has already passed — a date which, in the case of a harassment grievance, is already well beyond 21 days of the incident. See id. §§ 701.5(a)(1), 701.8(g). Regarding the second option, for similar reasons, the window to request an extension between 21 and 45 days of the incident will occur only where the inmate took less than the allowed 21 days to submit his original complaint. If the inmate took full advantage of the time the regulations give him to act and then had to wait 25 days for a response, 46 days will have passed before he learns with certainty that the superintendent failed to respond.5 Finally, where options one and two are unavailable, the third option is wholly inapplicable as a mechanism to appeal an unfiled grievance, because the regulations state unequivocally that “[a]n exception to the time limit may not be granted if the request was made more than 45 days, after an alleged occurrence.” Id. § 701.6(g)(l)(i)(a). Therefore, even though option three suggests that an inmate could file a separate complaint grieving the denial of an exception *126to the filing deadline, such a grievance would be futile given that the regulations do not give the IGP supervisor authority to grant an exception beyond 45 days of the initial incident.
In sum, the regulations plainly do not describe a mechanism for appealing a grievance that was never filed. Moreover, the purported options for relief provided by defendants, to the extent they are even available to an inmate in Williams’s situation, only increase confusion regarding the avenues available to pursue an appeal. For these reasons, the process to appeal an unfiled and unanswered grievance is prohibitively opaque, such that no inmate could actually make use of it.6
Furthermore, if the regulations outlined above, as applied to a prisoner in Williams’s situation, were not already “so confusing” that “no ordinary prisoner can discern or navigate [them],” Ross, 136 5.Ct. at 1859, their obscurity was compounded by the fact that Williams was transferred to another facility approximately two weeks after giving his grievance to the correction officer. Defendants contend that a transfer does not affect an inmate’s ability to appeal his grievance to the next step, pointing to a provision in the regulation that provides: “If the [transferred] grievant wishes to appeal, he or she must mail the signed appeal form back to the IGP supervisor at the facility where the grievance was originally filed within seven calendar days after receipt.” NYCRR tit. 7, § 701.6(h)(2). However, this provision presumes not only that the grievance was actually filed, but also that the inmate received an appeal form that he can sign and mail back. The regulations plainly do not provide guidance on how a transferred inmate can appeal his grievance with the original facility without having received a response.
For the foregoing reasons, we conclude that the grievance procedures that were technically available to Williams are so opaque and confusing that they were, “practically speaking, incapable of use.” Ross, 136 S.Ct. at 1859. Accordingly, in giving his grievance to the correction officer, Williams exhausted all administrative remedies that were available to him. 42 U.S.C. § 1997e(a).7 To avoid confusion going forward, we recommend that DOCCS revise its grievance procedures to instruct inmates how to appeal grievances that *127were not properly filed by prison staff, and how to appeal a grievance, to which the inmate never received a response, after being transferred.
III. CONCLUSION
Having concluded that Williams satisfied the PLRA’s exhaustion requirement, we REVERSE the judgment of the district court and REMAND for further proceedings in accordance with this opinion.

. Some allegations concerning the circumstances of Williams’s attempted filing of his grievance are taken from his pro se opposition to the motion to dismiss, which we may consider in resolving this appeal. See Wright v. Comm'r of Internal Revenue, 381 F.3d 41, 44 (2d Cir.2004) (construing pro se submissions “liberally”); Ortiz v. McBride, 323 F.3d 191, 194 (2d Cir.2003) (“The rule favoring liberal construction of pro se submissions is especially applicable to civil rights claims.”).


. We note that the three circumstances discussed in Ross do not appear to be exhaustive, given the Court’s focus on three kinds of circumstances that were "relevant” to the facts of that case. Ross, 136 S.Ct. at 1859. Because those circumstances are also relevant to the facts of this case, we do not opine on what other circumstances might render an otherwise available administrative remedy actually incapable of use.


. We consider this claim to be plausible given Williams's allegations that he asked superintendent Perez about his grievance one week after giving it to the correction officer and Perez said that she had no knowledge of it. There is no question that Williams's grievance was a harassment grievance. See NYCRR tit. 7, § 701.2(e) (defining harassment grievances). Had the correction officer filed it, it should have been forwarded to Perez the same day in accordance with procedures that govern the processing of harassment grievances. See NYCRR tit. 7, § 701.8(b). At the motion to dismiss stage, the allegation that she had no knowledge of the grievance supports Williams's allegation that it was not filed.


. Defendants offer a fourth option for an inmate to address an unfiled grievance: submitting "a new complaint grieving the alleged willful mishandling of his original complaint by DOCCS’s personnel." Defendants’ Post-Argument Letter at 3. However, because such a grievance would not itself address the substantive allegations in the original unfiled grievance — and it is unclear how prevailing on the former would affect the ability to pursue the latter — under the circumstances of this case, it is at a minimum a roundabout, if not ineffectual, means for an inmate to attain relief.


. Even when an inmate submits his initial grievance before the 21-day deadline specified in section 701.5(a)(1), and, therefore, it is possible that he could have filed a request for an extension under the second option, he would still not learn of that option until the prison responds to his "appeal” of the unanswered grievance and informs him of these options. In the examples provided by defendants, the amount of time the prison takes to provide a response to these types of inquiries varies. See, e.g., Defendants’ Post-Argument Letter, App. 1 (1 day); App. 2 (7 days); App. 3 (3 days); App. 4 (1 day); App. 5 (17 days).


. Defendants argue that an inmate's claim that he submitted a grievance that was un-filed and unanswered (which the district court would accept as true at the motion to dismiss stage), and that was not appealed, cannot excuse compliance with the PLRA's exhaustion requirement. If the inmate’s allegation to that effect alone sufficed for purposes of the PLRA, he could thereby “avoid the prison grievance process altogether ... without the administrative process ever having been initiated.” Defendants' Br. at 22-23. Indeed, many district courts have concluded that a "nonresponse” to a grievance “must be appealed” in order to exhaust administrative remedies under the PLRA. See, e.g., Smith v. Kelly, 985 F.Supp.2d 275, 281 (N.D.N.Y.2013); see also id. at 281 n. 8 (collecting cases). Nonetheless, defendants bear the initial burden of establishing the affirmative defense of non-exhaustion "by pointing to 'legally sufficient sources’ such as statutes, regulations, or grievance procedures” which demonstrate that "a grievance process exists and applies to the underlying dispute.” Hubbs v. Suffolk Cty. Sheriff's Dep’t, 788 F.3d 54, 59 (2d Cir.2015) (alteration omitted) (quoting Mojias v. Johnson, 351 F.3d 606, 610 (2d Cir.2003)). Because, as we explained above, the process of appealing an unfiled grievance is practically unavailable to inmates under current DOCCS regulations, defendants have not met their initial burden here.


. In light of this conclusion, we need not decide whether administrative remedies also may have been unavailable to Williams for other reasons, such as officer misconduct. See Ross, 136 S.Ct. at 1860.